MEMORANDUM **
Dan Marius Andreiu appeals pro se the district court’s judgment dismissing, for failure to file within the statute of limitations, his civil rights action alleging that defendants conspired to arrange his deportation. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
We review de novo the district court’s judgment dismissing on statute of limitations grounds. Ellis v. City of San Diego, 176 F.3d 1183, 1188 (9th Cir.1999).
*682Because Andreiu’s claims were filed more than one year after accrual and they are not equitably tolled, the district court properly dismissed Andreiu’s claims with prejudice. See Elliott v. City of Union City, 25 F.3d 800, 801-02 (9th Cir.1994); Cal.Civ.Proc.Code § 340(3).
The district court did not abuse its discretion by denying Andreiu’s motion for reconsideration. See School Dist. No. 1J v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir.1993).
Andreiu’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.